Citation Nr: 0932841	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-24 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served in the Merchant Marine from August 1943 to 
August 1945.  

This case comes before the Board of Veterans' Appeals on 
appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown to be in need of regular aid and 
attendance by reason of service-connected disability.    


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of 
being in need regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veteran asserts that he is entitled to special monthly 
compensation based on the need for regular aid and 
attendance.  It is argued that he cannot cook meals, or clean 
his home, that he requires the use of supplemental oxygen, 
and that he has numerous falls.  

In a statement accompanying his substantive appeal (VA Form 
9), received in August 2008, he asserted the following: he 
lives alone; he is unable to prepare meals to meet a 
prescribed diabetic diet; he takes insulin daily; he requires 
in-home care for "meals preparation, medicinal treatments 
and supervisions, and regular personal assistance"; he has 
stopped driving for safety reasons and he relies upon others 
to get to medical appointments every day; he has mobility 
problems from peripheral neuropathy and he cannot travel 
alone.  He has submitted a number of articles pertaining to 
the availability of the benefit in issue, and legislative 
issues.  One of these articles includes a statement from the 
Veteran, and another individual, which indicates that these 
two men run an office for an association with a membership of 
over 11,000 people.  

The Board notes that the Veteran has not asserted, and that 
the issue on appeal does not include, a claim for  special 
monthly compensation by reason of being housebound.  See 38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).   

"Special monthly compensation" is payable to a person who 
is permanently bedridden or so helpless as a result of 
service-connected disability that he is in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).  

In September 2007, the Veteran filed a claim for special 
monthly compensation based on the need for regular aid and 
attendance.  In February 2008, the RO denied the claim.  The 
Veteran has appealed.  

By history, see 38 C.F.R. § 4.1 (2008), an August 2001 report 
from a private physician indicates that the Veteran was first 
diagnosed with interstitial fibrosis and pleural disease 
which was thought to probably be secondary to asbestos 
exposure.  His medical history was noted to include arterial 
sclerotic coronary disease, and status post myocardial 
infarction.  The report notes that his pulmonary physiology 
was "minimally affected," based on pulmonary function 
testing.  An August 2002 report from a state Department of 
Motor Vehicles indicates that he was provided with a 
handicapped parking placard.  A February 2003 VA respiratory 
examination report contained a diagnosis of asbestosis 
"permanently and totally disabling."  A March 2003 VA PFT 
report contains an interpretation noting that the pulmonary 
function tests were normal.  

The Board notes that in August 2003, the RO granted service 
connection for asbestosis, evaluated as 100 percent 
disabling.  Service connection is also in effect for 
bilateral hearing loss, evaluated as 0 percent disabling 
(noncompensable).  

As for the current medical evidence, a VA "aid and 
attendance or housebound" examination report, dated in 
August 2007, shows that the Veteran was noted to have been 
driven to the examination.  The report indicates that he 
could feed himself, and keep himself clean and presentable, 
attend to the wants of nature, bathe himself, and shave 
himself, and that he could not walk around, dress and 
undress, or button his clothing, unassisted.  His balance was 
noted to be very poor due to leg weakness.  He was not 
confined to his home due to disability.  He spent one to two 
hours per day away from home, usually for medical 
appointments about five miles away, and he had a caretaker 
who did the driving.  He could walk about 1/2 a block without 
assistance.  He did not require crutches or a walker, or a 
cane.  

The report indicates that the Veteran required the daily 
personal health care services of a skilled provider without 
which he would require hospital, nursing home or other 
institutional care.  

A VA "aid and attendance or housebound" examination report, 
dated in October 2007, shows that the Veteran reported the 
following: he drives on local roads and occasionally to 
doctor's appointments when his driver is unavailable 
(although he is unable to say how often this is); his 
daughter used to drive him, but she has been gone from the 
area somewhere between three to six months; he is currently 
living alone; he is able to dress himself, although he needs 
help with his shoes; he wears shoes that used Velcro instead 
of laces; he usually cooks oatmeal for breakfast; he often 
takes care of the meals at lunch for himself and two other 
people in his building, which can include ordering fast food; 
he often eats out; he cooks and especially likes to make lamb 
ribs; he is able to pick up groceries, sometimes with a 
driver; he is able to shower by himself; he is able to 
transfer in and out of bed and to and from the toilet, 
although he uses a portable urinal at night to avoid falls 
(which has happened in the past); he has had incontinence 
about once per year over the past several years; he has 
fallen twice in the past year, and he has installed rails in 
and around his house; he has 20/20 vision; he manages his own 
medication, to include giving himself insulin shots and blood 
sugar checks; he sometimes uses a four-wheeled walker at 
home, although he forgot to bring it to the examination; he 
manages his own finances; he goes to conventions three to six 
times per year; within the last six months he has traveled to 
Reno, Baltimore, and Washington, D.C.; he often uses a 
wheelchair while traveling since he has significant 
limitations on walking; he was recently given portable 
oxygen.  The report notes that there was no evidence of 
hearing loss.  The examiner indicated that the Veteran's C-
file had been reviewed.  

A report from Kaiser Foundation Hospital ("Kaiser"), 
covering treatment between May and June of 2008, shows that 
he received discharge diagnoses of sepsis syndrome from 
respiratory infection site, presumed bronchitis, chronic 
obstructive pulmonary disease exacerbation, asbestosis, 
essential thrombocythemia, diabetes mellitus type 2 with 
diabetic peripheral neuropathy, and prior cataract surgery 
with pseudophakos.  The report notes that he is "quite 
functional," that he had recently returned from a convention 
in Seattle, upon which time he was noted to be confused, 
lethargic, feverish,  and with tachycardia, tachypnea, and 
audible rhonchi. The report indicates that he was given 
inhaled bronchodilators, oral medications, and home oxygen, 
and that his biggest problem was not his respiratory status, 
rather, it was his "traumatic weakness," which has been 
improving.  

A report from a clinical herbalist, L.M., dated in August 
2008, states that the Veteran has pronounced symptoms from 
his diabetes, neuropathic pain in his legs, digestive 
disturbances, thrombocytosis, and asbestos exposure, and that 
he is unable to stand long enough to prepare his meals.  She 
recommends that he have a cook trained in preparing diabetic 
meals.  

A statement from L.W.K., M.D., dated in May 2009, shows that 
this physician states that the Veteran is not capable of 
living alone without a support staff due to "many medical 
problems" that were listed as asbestos poisoning requiring 
supplemental oxygen, an excess of blood platelets 
(thrombocytosis) which requires trips to a clinic, diabetes 
type 2 which requires daily insulin shot and strict diet 
supervision, and peripheral neuropathy and spinal stenosis 
which greatly impairs his mobility, restricting his ability 
to walk and drive a car.  He states that the Veteran has 
engaged a full-time driver to attend his medical appointments 
and other necessities of life, and indicated that the Veteran 
should retain a cook.  

The Board finds that the claim must be denied.  The Veteran 
is shown to require a cook trained in preparing diabetic 
meals, and a driver, and to require the daily personal health 
care services of a skilled provider.  However, the critical 
question in this case is whether the Veteran's service-
connected disabilities have resulted in the need for regular 
aid and attendance of another person because of resultant 
helplessness due to mental and/or physical impairment.  

Based on its review of the record, the Board concludes that 
the criteria have not been met.  

The Veteran's asbestosis is shown to be manifested by the 
need for portable oxygen, with no findings to show any 
associated functional limitations.  Furthermore, the Veteran 
is shown to have a number of disorders for which service 
connection is not currently in effect, to include 
thrombocytosis, diabetes type 2, peripheral neuropathy, and 
spinal stenosis.  To the extent that he may be precluded from 
certain activities requiring fine muscle skills, such as 
buttoning clothing or lacing shoes, there is no basis to 
attribute this to asbestosis.  

Similarly, to the extent that he may require a cook, it 
appears that this need is related, at least in part, to his 
diabetes, as well as balance problems, and leg weakness.  He 
also appears to have significant limitations with walking.  
However, there is no evidence to show that his balance or 
lower extremity symptoms are sufficiently related to his 
asbestosis, to include his use of portable oxygen, to warrant 
a grant of the claim.  

In this regard, the statement from L.M. indicates that the 
Veteran has neuropathic leg pain, and Dr. L.W.K.'s statement 
indicates that he has peripheral neuropathy and spinal 
stenosis that "greatly impairs" his mobility and his 
ability to walk.  The 2008 report from Kaiser notes that he 
is "quite functional," that his biggest problem was not his 
respiratory status (despite treatment for a respiratory 
infection), rather, it was his "traumatic weakness."  

This report, and the other evidence of record, also indicates 
that although the Veteran uses portable oxygen, he is mobile, 
he is able to ambulate short distances, and he is able to 
travel out of town several times per year.  With regard to 
his need for a driver, this does not appear to implicate the 
required criteria.   

In summary, although the Veteran requires regular aid and 
attendance, the evidence is insufficient to show that the 
Veteran's asbestosis has resulted in: an inability to dress 
or undress himself, an inability to keep himself ordinarily 
clean and presentable, the frequent need of adjustment of any 
special prosthetic or orthopedic appliances, an inability to 
feed himself through loss of coordination of the upper 
extremities or through extreme weakness, an inability to 
attend to the wants of nature, or an incapacity which 
requires care or assistance on a regular basis to protect him 
from the hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352(a).  

In fact, the post-service medical record, as a whole, is 
found to provide evidence against this claim, indicating that 
the reasons the Veteran needs a cook/driver is his nonservice 
connected disabilities (diabetes).  There Veteran's own 
statements indicate his diabetes is the major problem (see 
statement dated August 2008, points 3, 4, and 7 of his own 
statement to the Board). 

Accordingly, the evidence is insufficient to show that his 
need for aid and assistance is solely due to his service-
connected disabilities, the preponderance of the evidence is 
against the claim, and the Board finds that the claim must be 
denied.  

In reaching this decision, the Board has considered the 
reports from L.M., and Dr. L.W.K.  However, both of these 
reports attribute the Veteran's need for assistance to no 
less than five disorders, only one of which is asbestosis.  
When read in context, the Board is satisfied that the medical 
evidence provides a sufficient basis to distinguish his 
asbestosis symptoms from his other symptoms.  See generally, 
Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, 
this evidence is insufficient to show that the Veteran's 
asbestosis, and bilateral hearing loss, by themselves, have 
resulted in the need for aid and assistance.  

The competent medical evidence of record does not indicate 
that the Veteran's service-connected disabilities alone 
render him unable to care for his daily personal needs or to 
protect himself from the hazards of daily living without 
assistance from others.  Rather, the evidence indicates that 
although he requires aid and assistance, this is due to his 
nonservice-connected disorders.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in October 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in June 2009).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO has obtained the 
Veteran's VA and non-VA medical records.  The Veteran has 
been afforded examinations.  The Board therefore concludes 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


